     Case: 4:21-cv-00600 Doc. #: 1-2 Filed: 05/24/21 Page: 1 of 3 PageID #: 38



VIA EMAIL

Mayor Lyda Krewson
City of St. Louis
1200 Market Street
City Hall, Room 200
St. Louis, MO 63103
krewsonl@stlouis-mo.gov

Public Safety Director Jimmie Edwards
City of St. Louis Department of Public Safety
1200 Market Street
City Hall, Room 401
St. Louis, MO 63103
edwardsj@stlouis-mo.gov

Commissioner Dale Glass
City of St. Louis Division of Corrections
200 S. Tucker Blvd.
St. Louis, MO 63103
glassd@stlouis-mo.gov
                                                                                 February 10, 2021

Re: Request to inspect conditions at the City Justice Center

Mayor Krewson, Director Edwards and Commissioner Glass:

        By now, the whole country has heard about the chaotic situation at the City Justice Center
(CJC), where, for a fourth time since December, people detained at the jail have protested
inhumane conditions there. This ongoing crisis demands immediate action. Although the City
has stood behind its statement that conditions at the city jails are fine, that characterization is
belied by the numerous accounts of incarcerated people who have bravely stood up and spoken
out, desperately trying to bring attention to their situation and demand that they be treated
humanely. As advocates for people trapped in our criminal legal system, we write today to insist
that you immediately remedy the inhumane conditions at CJC and the Workhouse and allow
independent verification of those conditions by civil rights advocates and the public. We insist that
you do this immediately, before further harm befalls those housed in either facility.
         Information shared by those detained in the jails, and by the lawyers and family members
who have been desperately trying to access their loved ones, paints a very different picture from
that advanced by the City. For some time now, there have been complaints about inadequate
protocols to prevent the spread of COVID-19, which puts incarcerated people and corrections
staff at risk every day. People who are COVID positive, or sick and awaiting test results are mixed
into general population. Others are actively symptomatic but have been unable to get tested.
People are often without soap or even running water to wash their hands. They have not been
given sufficient personal protective equipment to prevent the spread of the disease between
people in the jails or prevent infection via a staff member who have been exposed outside of the
jail. People in CJC initially stood up for themselves because they were terrified of being infected
with a pandemic disease. City officials have made various claims regarding the number of cases
     Case: 4:21-cv-00600 Doc. #: 1-2 Filed: 05/24/21 Page: 2 of 3 PageID #: 39



in the jails—including the demonstrably false claim that there are no COVID cases—but have
failed to release a single piece of evidence indicating the number of tests given or the number of
positive cases. We’ve also heard concerns of retaliation by jail staff through use of chemical
weapons and beatings for exercising their First Amendment rights—rights which do not disappear
at the jail cell door.1
         These concerns have only escalated, and conditions worsened, since the protest this
weekend. We have received first-person reports of some people in CJC going over 72 hours
without being provided with food or water, the very most basic necessities of life. Other floors are
receiving limited, but insufficient, food. Others have had access to showers, commissary, and
calls to family restricted or entirely withheld. People have been forced to sleep on the floor without
any bedding for multiple nights in a row. The floors on which they are forced to sleep are covered
in sewage and other filth because jail personnel have turned off the water to the toilets, causing
them to overflow as people are forced to repeatedly use filthy, non-functional commodes. When
they have been provided with a mattress to put on the floor, people have not received any other
bedding. Inmates at the Workhouse are being held in filthy conditions, and report that there is little
to no heating in plummeting temperatures. Combined with the heat being turned off in their blocks
and the frigid temperatures outside, this deprivation causes suffering and puts people’s health at
great risk. These conditions are amoral and put every person detained at risk of serious harm or
even death. They also violate the constitutional rights of those who are detained in city jails.2
         The people of the City of St. Louis deserve to know that a jail funded by their tax dollars
treats people in its custody humanely. Loved ones of people detained in the city jails deserve to
know that their children, siblings, or cousins are safe. Above all, the people detained by this city
deserve to not have their constitutional rights trampled on. Because there are significant
discrepancies between what we are hearing from directly impacted people and the
information shared by the City, we ask that you a) verify that the City of St. Louis is
providing full and complete access to food, clean drinking water, mattresses, and bedding
for all detainees, within 24 hours of receipt of this letter, and b) immediately grant the below
attorneys access to housing units and common areas in CJC to inspect, verify, and
document conditions inside, including the ability to talk with detainees. Following that visit,
we ask that you sit down with us and other community advocates to discuss what remedial steps
you can take to promptly address the conditions in the city jails so as to bring it into compliance
with constitutional standards. We stand ready to do whatever it takes to ensure that the most




1
  See Wolff v. McDonnell, 418 U.S. 539, 555-56 (1974) (“But though his rights may be diminished by the
needs and exigencies of the institutional environment, a prisoner is not wholly stripped of constitutional
protections when he is imprisoned for crime. There is no iron curtain drawn between the Constitution and
the prisons of this country.”)
2
  See, e.g., Benjamin v. Fraser, 161 F.Supp.2d 151, 171 (S.D.N.Y. 2001) (“It is self-evident that access to
adequate and functional plumbing is essential to a healthy jail environment because of the importance of
water for drinking, personal hygiene, laundry, kitchen use, and housekeeping.”); Rhodes v. Chapman,
452 U.S. 337, 347 (1981) (Conditions that “deprive inmates of the minimal civilized measure of life’s
necessities” may violate the Constitution; Carter v. Knox County, Tenn., 753 F.Supp. 1370, 1389
(E.D.Tenn. 1989) (“The failure to regularly provide prisoners with clean bedding, towels, clothing, and
sanitary mattresses” is unconstitutional), remanded for reconsideration, 887 F.2d 1287 (6ht Cir. 1989),
adhered to on remand, 753 F. Supp. 1398 (E.D.Tenn. 1990); Simmons v. Cook, 154 F.3d 805, 808-09
(8th Cir. 1998) (affirming damage award to paraplegic prisoners who miss four consecutive meals)
     Case: 4:21-cv-00600 Doc. #: 1-2 Filed: 05/24/21 Page: 3 of 3 PageID #: 40



vulnerable people in our community are not suffering through inhumane conditions. We hope we
can do that collaboratively, without the need for court intervention.
        We look forward to hearing from you by noon on Thursday, February 11, 2021, regarding
our request for a visit so that the citizens and advocates who visit CJC will get an accurate picture
of the conditions as they currently exist. We also look forward to your announcement of a plan to
immediately remedy the many dangerous problems in the City jails.
Sincerely,

Mary Fox
Office of the Missouri State Public Defender

Luz María Henríquez
American Civil Liberties Union of Missouri

Blake Strode
Jack Waldron
Maureen Hanlon
ArchCity Defenders

Elad Gross

Amy E. Breihan
Pat Mobley
Roderick & Solange MacArthur Justice Center

CC: City Counselor Mike Garvin (garvinm@stlouis-mo.gov)
